Citation Nr: 1231329	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1955 to January 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a regional office of the Department of Veteran's Affairs.  The Veteran's notice of disagreement was received in July 2011.  A statement of the case was issued in November 2011, and a substantive appeal was received in November 2011.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a June 2010 letter.  Moreover, in the June 2010 letter, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the May 2011 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the June 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and post service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA audiological evaluation in December 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3) .

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 ...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Analysis

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from bilateral hearing loss and tinnitus.  The evidence, including the December 2010 VA examination report, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes and that he has a current diagnosis of tinnitus.

A review of the Veteran's STRs shows that on January 1955 enlistment examination, his hearing was evaluated using a whisper test and found to be normal.  The Board notes that the Veteran's 1959 separation examination did not include an audiometry evaluation, but on clinical evaluation, the Veteran's ears and drums were found to be normal.  

A VA treatment record from August 2002 shows that the Veteran was seen for a routine examination.  On examination, hearing loss was found and diagnosed.  

A September 2002 VA treatment record shows that the Veteran was seen for an audiological evaluation with complaints of decreased hearing acuity and constant bilateral tinnitus.  He reported a history of excessive noise exposure from military and occupational duties.  A bilateral cerumen removal was conducted prior to testing.  Audiological test results showed mild to severe sensorineural hearing loss (SNHL) in the right ear and a moderate-severe high frequency SNHL in the left ear.  A hearing aid was recommended for the right ear.

An October 2002 VA treatment record shows that the Veteran was seen for a hearing aid evaluation.  He reported difficulty understanding his wife and understanding on the phone.  A November 2002 VA treatment record shows that the Veteran was seen for a hearing aid orientation and fitting.  The Veteran was counseled on the procedures for operating and maintaining his hearing aid.

At his December 2010 VA audiological evaluation, the Veteran reported hearing loss and tinnitus.  He complained of difficulty understanding speech and reported that he had to face the speaker to understand what was being said and that he had periodic soreness in his ears.  The Veteran reported military noise exposure from aircrafts and explosions from an atomic bomb testing site.  He reported an in-service incident of ear trauma when he had bleeding from the ears and severe migraines.  He reported that he was treated at a hospital following this incident, however, there are no records of such treatment associated with the claims file.  The Veteran claimed that he began experiencing symptoms of tinnitus during military service while stationed on an aircraft carrier.  He described the tinnitus as loud ringing and reported that it was constant and bilateral.  He reported that following his active service, he worked for 19 years at a steel company, but that he loaded trucks or kept records and was not exposed to noise.  

On December 2010 authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
75
90
LEFT
50
50
75
80
85

Average puretone thresholds were 72 in the right ear and 73 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner diagnosed bilateral SNHL and bilateral subjective tinnitus.  The degree of loss noted was moderately severe to profound in the right ear and moderate to severe in the left ear.  The examiner stated that the degree of hearing loss shown would have a significant effect on the Veteran's occupational activities.  The examiner opined that he could not without speculation determine if the Veterans bilateral hearing loss and tinnitus was related to his military noise exposure, as there was insufficient evidence available supporting the claim.  

The Board acknowledges the Veteran's statements, and a supporting lay opinion, regarding noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss disability or his tinnitus.  As explained earlier, there must be a link or nexus between the noise exposure during service and the current hearing loss disability and tinnitus.  

The Board accepts that the medical evidence of record shows that the Veteran currently meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability, and that he has a current diagnosis of tinnitus.  The Board also notes the Veteran's statements regarding noise exposure as well as a statement from a fellow servicemember attesting to such noise exposure.  The Veteran's DD form 214 also lists information consistent with the Veteran's report of noise exposure during service.  As such, the Board finds that the Veteran was in fact exposed to acoustic trauma during service.  The question remains whether his current hearing loss and tinnitus are causally related to the noise exposure some fifty years before. 


The December 2010 VA examiner was unable to provide a definitive opinion as to the likely etiology of the Veteran's hearing loss and tinnitus.  The examiner stated that an opinion could not be given without resort to speculation.  In considering whether the examination and opinion are adequate, the Court has indicated that "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  In the present case, the December 2010 examiner explained that an opinion could not be furnished because of the lack of contemporaneous evidence of hearing loss and tinnitus during service.  It was noted that no inservice hearing tests of any type are documented after the Veteran's entrance examination.  The Board accepts this rationale as sufficient to support the conclusion that an opinion cannot be reached without resort to speculation.  There is simply no contemporaneous evidence of hearing loss and tinnitus, medical or any contemporaneous complaints by the Veteran himself during service.  

The Board must therefore determine if the Veteran's statements regarding hearing loss and tinnitus during service and continuing from service are credible.  It is noted that although the Veteran was advised that he could submit lay witness statements in support of his claim, there are no such lay statements from any family members, friends, co-workers, etc. who might have firsthand knowledge of the fact that he voiced complaints of hearing loss and/or tinnitus after service to the present time.  The one statement from a fellow servicemember simply discussed noise exposure during service.  

The Board is thus left with nothing more than the Veteran's statements made some fifty years after the noise exposure during service.  In accessing the credibility of the Veteran's statements, the Board observes that he did not report any complaints of hearing loss and/or tinnitus during service although he had the opportunity to do so.  Available service treatment records document other medical problems, but do not reference any hearing loss or tinnitus complaints.  As noted earlier, there are no service treatment records corroborating the information the Veteran gave to the December 2010 examiner regarding bleeding from the ears and treatment for such at a hospital.  Service treatment records do document hospital treatment in November 1956 for coughing up blood, but there was no reference to bleeding from the ears, nor was there any references to hearing problems or ringing in the ears.  

In the context of the evidentiary record in the present case, the Board must attach some significance to the fact that the Veteran did not include hearing loss and tinnitus on a VA compensation claim for other disorders in 1996.  If he had in fact been suffering from hearing loss and tinnitus since service, it is reasonable to expect that he would have include those disorders in the 1996 claim.  His failure to do so is inconsistent with and diminishes the credibility of his assertions of a continuity of symptoms since service.  It is also reasonable to find that the passage of time may affect one's memory and also diminish the credibility of statements first made many years after the fact.  Based on the evidence now of record, the Board is unable to find the Veteran's assertions of hearing loss and tinnitus beginning in service and continuing to the present time to be credible.  As such, the preponderance of the available evidence is against the Veteran's claim.  The Veteran may always request that his claim be reopened with new and material evidence (such as prior medical records, lay statements, etc.) which suggest that he suffered from hearing loss and tinnitus over the years since service.  


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


